                                                                 CLERK'S OFFI
                                                                            CE U,S.DIST.COURT
                                                                        AT ROANOKE,VA
                                                                             FILED

                       U N ITE D STATE S D ISTRICT CO U RT                 ALC 2s 2219
                       W E STE RN D IST RICT O F VIR GIN IA           JULiA C. UDLEM CLEM
                            H ARRISON BU RG D IVISIO N               RY:

RO BE RT E .KIN N E TT,

      Plaintiffy

                                               CivilA ction N o.: 5:18-cv-110


U Y W + SO TEM       D E FE N SE
SO LU TIO N S,                                 By:   M ichaelF.U rbansldy
                                               ChiefUnited StatesbistrictJudge
      D efendants.

                              M EM O M N D U M O PIN ION

      Tlaism attercom esbeforethe colzrton defendantK ey W + SoteraD efenseSolutions'

rfsotera7')moéontoclismissundezRule12q$(6)oftheFederalRulesofCivilProcedute.ECF
No.2.PlainéffRobertE.liinnettrfloinnetf')hasalsoftledthreemodons,theissuesofwllich
are intertwined with those ofdisnlissal.ECF N os.25,26,& 30.Pursuantto 28 U.S.C.j
6369$(1)7),thecourtrefeêredthiscasetoUnitedStatesMagistrateJudgeJoelC.Hoppefor
areportandrecommendation.ECF No.8.ludgeHopperecommendedIonnett'smotionsbe
deniedandSoteAa'smotionbegranted.ECFNo.35.IGnnettflledlnisobjectionstotheReport
and Recom m endation on August5,2019.ECF N o.37.

      Forthe zeasonsstated below,the courtwillD EN Y IG nnett'sm otions,O VERRU LE

linnett'sobjecdons,ADOPT tlaeReportandRecomm endationinitsentirety,and GRAN T
Sotera'sm odon to disrniss.

                                          1.
      Sotezaisaprivateem ployeropezating undercontzactwit.h theFBI.ECF N o.1-2,at2.

Sotera hired K innettasa ftW eb Application D eveloper':in 2016.ld.Ivinnettwasassigned to

w ork outofthe FBI'sRecordsM anagem entD ivision officein W inchester,Virginia,wherehe

w as responsible for developing web-based business applicadons for tlae FBI's Business

OperationsSupportUnited(f%OSU').Id.at2& 5.
      In Decembet 2016,Iunnett and John Haite,anothet Soteta developez,metwith
variousBO SU staffto discussplansto createaBO SU H elpdesk applicadon.ECF N o.1-2,at

5. W hile som e concetn w as expressed zegarding whethet Tim othy W illem s, a BO SU

superdsoz notpresentatthe m eeting,would agree to the applicadon,K innettw asinstructed

to begin planning and developm ent.Jda Later that m onth,W illem s and liinnet't m et at
                                       -




W illem s'insdgation to fTgetto know ''each other.Ldaat6.A slo nnettZlegesitatheComplaint,
W illem sisffveryreligiousy''and m entioned during tllisinitialconversation thathehadattended

a bluegrass concertata chtuch in Stanley,Virginia,where lfinnettlives.JdaW hen W illem s
                                                                          -




asked Iû nnettwhathiswife did forw'ork, Iiinnettfdresponded thathishusband wascurrently

developing a kiln to heat treat ftrewood.': J.
                                             i Kv illem s was unable to continue the
convetsation,'?and IG nnettT'continued talldng aboutlnishusband'swork untilM r.W illem s

wasabletotegainhiscomposure.''Id.Theteaftet,WillemsffwouldperiodicallyaskPlaindfo
TSo you don'tknow the church in Stanley with the bluegrass concert?'alwayswith a creepy

sm ileand alittlechuckle.'?Id.W illem s'sffrepeated''frout-of-the-blue''questionsm adeIfinnett

ffvery uncom fortablein llisw ork environm ent.''Id.

       Iiinnettwas asked to give a ptogress dem onsttation to W illem s on the new BO SU

H elpdesk application in M arch 2017. ECF N o. 1-2, at 7. Elizabeth Louch, K innett's


                                              2
supervisor,congram lated him on thepresentaéon;W illem sm ade no com m ent.ECF N o.1-2,

at5& 7.Thenextday,LouchandDenaBarnes,theBOSU pzojectmanagez,toldIonnettthat
theapplicadon wasbeing abandoned,and thatheshould êevivepreviousversions.J.
                                                                          Z at7.

IG nnettalso m etprivately with Louch,who itlform ed him that he was being placed on a

Tfperform ance Im provem entPlan''and thathe wottld be worldng closely with Barneson a

ffvet'yaggzessiveschedule''towlzich Louch had agteed.Ldaat7.
      In M atch 2017,Barnesins% cted lo nnettnotto speak orw ork with H aire,Sotera's

other developer.ECF N o.1-2,at7-8.Io nnettinfot-m ed Louch aboutBarnes's instruction,

and the two later m etwith Barnes.J-daIu nnetttold Barnes that he thoughtherinstruction

violatedfederalregulationsthatpernaitthegovernmenttoassignprojectstoconttactors,but
prohibitthegovernmentfrom directingconttactorsastothemeansofcompledngtheproject.
LdxBarnesbecameangryand toldIinnett,<<Ican dobothl''Id.Louch latermetprivatelywith

som e of the BO SU staffm em bers,and itwas decided thatliinnettwould be pernlitted to

workwith Haireonalimited basis,butthatheshouldnotinterferewith Haire'swork.J-I.
                                                                              L
      Ifinnettwasultim ately able to resolve allissueswith the older software on wllich he

w asworking,w1:1: the exception ofone issue thathe Tfwas unable to resolve due to lack of

açcess.''ECF N o.1-2,at8.H e reported this issue to Barnes and received authorization to

m akechangesbutwaslatersentan em ailaccusing him ofm aking unauthorized m odificadons.

JA W hiletllisemailwassentbyBOSU projectownerMikeDillon,Iunnettbelievestheemail
ff
 was dictated by M z.W illemsin an attemptto discreclit ' q and create a hostile wozk
envitonm ent.''I.
                dz.O n the following day,Louch advised Iu nnettnotto tellco-workersthat
W illem s clid notlike him .1.
                        .    dmNotlong after,Louch ternlinated linnett'semployment..
                                                                                   J.I.
                                                                                      L at

                                           3
      According to Ifinnett,she did so ffper M r.W illem s'request.''J-I.
                                                                        L AftezIfinnettwas

term inated, W illem s presented Louch with the resum e of a m em ber of his chutch for

consideradon to flllIfinnett'sposiéon.Id.at9.

        In O ctober 2017, Ifinnett flled a charge with the O ffice of Federal Contractor

CompliancePrograms(CTOFCCP')allegingthatSoterahad discriminated againsthim based
on sexualorientadon and religion.ECF N o.1-2,at3.The OFCCP found thatlW nnetthad

notm ade any allegationsofdiscrim inadon to Soterabefore term inadon and thatIfinnettwas

ftred because three FBlem ployees had com plained abouthisperfotm ance.ECF N o.1-3,at

2-3.The O FCCP thusconcluded thatthere wasn'tenough evidence to 5nd thatSotera had

ffviolated its obligations under the nondiscrim ination and affirm ative action provisions of

XxecutiveOrderq11246,':ii at3,andissued IonnettaTfN oticeoflhight-To-sueunderTitle
loftheADA orTitleV1loftheCivilm ghtsActof1964,7:ida

         IG nnettflled suitin August2018 and asserted fourclnim sunderTitleVIIoftheCivil

mghtsActof1964,42U.S.C.j2000e:(1)disparateimpactreligiousdiscrimination;(2)hostile
workenvironmentreligiousdiscrimination;(3)disparatetreatmentsex-baseddiscrimination;
and (4)retaliadon.lECF No.35,at5-69ECF No.1-2,at9-14.Soteramoved to dismissthe
Com plaint on O ctober 23,2018.ECF N o.2.Following this m otion,lG nnett filed two



1On April30,2019,thequeséon ofwhetherIfinnetthad exhausted hisadm inistradve rem edieswasaddressed before
JudgeHoppe.ECFNo.22.OnJtme3,2019,theUrlitedStatesSupremeCourtissueditsdecisioninFortBendCountp
Texasv.D avis,in which itheld thatff
                                   T itleVll'scharge-filing zequirem ent''isa m andatory cbim Tfprocessing rule...,
notajM sdicdonalprescripdondelineating''thefederalcourts'adjudicatoryauthorityoveraTitleW 1claim.139S.Ct.
1843,1851.Thus,acotutisnotoblkatedtoraisetheissueonitsown,seeArbau hv.Y&H Co .,546U.S.500,514
(2006),andsuchanobjecéonmaybeforfeitedfrifthepartyassertingtherulewaitstoolongtoraisethepoinq'''Davis,
139S.Ct.at1849(quoe gEberhartv.UnitedStates,546U.S.12,15(2005)).SoteradidnotraisetheissueinitsRule
12$)modon,andithasnotchallengedKinnett'sposidonthathesadshedTitleW l'sexhausdonrequirementby61inga
clqim withtheOFCCP.Accordingly,SoteraforfeiteditsrighttoobjecttoKinnett'sTitleW 1claimsonthosegrounds.
Assuch,the courtwillnotaddressany argum entsregazding adm inistzadveexhausdon.

                                                         4
supplementalmotbns- amotion forarulingon hisjointemploymentstams,ECF No.26,
and two m otionsregarding am ending theCom plznt,ECF N os.25 & 30.

                                         II.

      Rule72$)oftheFederalRulesofCivilProcedlztepernlitsapartytoTfserveandflle
specifk,writtenobjections''toamagisttatejudge'spzoposedfindingsandzecommendations
within foutteen daysofbeingsetvedwith acopyoftherepott.Seealso 28U.S.C.j
636q$(1).TheFoutthCircuithasheldthatanobjectingpartymustdosoffwithsuffcient
specificitysoasreasonablyto alertthedistrictcourtofthetrueground fortheobjecdon.''
UnitedStatesv.Nlid etle,478F.3d 616,622 (4th Cir.2007),certdenied,127S.Ct.3032
(2007).
            To conclude otherwise would defeat the putpose of tequiting
            objecdons.W ewould bepetmitting aparty to appealany issue
            thatwasbefozethemagistratejudge,regazdlessoftlaenattzzeand
            scopeofobjectionsmadeto themagistratejudge'sreport.Either
            the disttictcourtwould then have to review every issue in the
            magisttatejudge'sptoposed findingsand tecommendationsot
            colzrts of appeals would be required to zeview issues that the
            disttictcourtneverconsidered.In eithercase,judicialresources
            w ould be wasted and the districtcourt's effectiveness based on
            helpftom magisttatejudgeswouldbeundetmined.

J.
 dz.Thedistrictcourtmustdeternline.
                                  d.
                                   qnovoanyportion ofthemagistratejudge'sreport
and recommendation towhich aproperobjection hasbeen made.ffT'
                                                            hedistrictcourtmay
accept,reject,ormodifytherecommended disposiéon;receiveftzrtherevidence;orteturn
themattertothemagistratejudgewithinstructions.''Fed.R.Civ.P.72q$(3);accord28
U.S.C.j6364$(1).TfGeneralobjectionsthatmerelyreiterateargumentspresentedtothe
m agistratejudgelackthespecificityrequired underRule72,andhavethesameeffectasa
failureto object,orasawaiverofsuchobjection.''Moon v.BNVX Techs.,lnc.,742F.Supp.
                                           5
2d827,829(W .D.Va.2010)(citingVeneyv.Astnze,539F.Supp.2d841,845(W .D.Va.
2008:,aff'd,498F.App'x 268 (4th Cir.2012)9seealsoThomasv.Arn,474 U.S.140,154
(1985(3))rfrllhestatutedoesnotrequirethejudgetoreview anissueX novo ifno
objecdonsareftled.7l.
      Furthet,objectionsthatonlyrepeatazgamentstaisedbefozethemagisttatejudgeare
consideted genetalobjecéonsto theentitetyofthetepottand tecommendaéon.SeeVene ,
539 F.Supp.2d at845.A sthe courtnoted in V qqc :
                                             - -




             Allowing alitigantto obtnin d.
                                         .tnovoreview ofherentirecaseby
             merelyreformattingan earlierbriefasan objection ffmakgesjthe
             irliéalreference to the m agistrate useless.The ftm céons of the
             disttictcourtareeffecdvelyduplicated asb0th them agisttateand
             thedistrictcouttperform identicaltasks.Thisduplication oftim e
             and effortwastesjudicialresourcesratherthan saving them,and
             nm sconttary to the pum osesofthe M agistratesA ct.''H owatd
             (v.Sec' ofHealth & Hllman Servs.q,932 F.2d (5052,509 g(6th
             Cir.1991)).
539 F.Supp.2d at846.A partywho reiterateshispreviouslyraised argum entswillnotbe

given Tftl'
          lesecondbiteattheapple gqheseeks.''Id.Instead,there-filed briefw.
                                                                          i
                                                                          llbetreated
asageneralobjection,which hasthesameeffectasafailuretoobject.ld.
                                             II.

      Judge Hoppe'sReportand Recommendadon,ECF No.35,providesrecommended
tnllingsforthreependingmotions:(1)Sotera'sM otiontoDisrniss;(2)lonnett'sMoéonfora
RulingonlointEmployerStatus,ECF No.26;and (3)Ifinnett'sM otionsforLeavetoFilean
Amended Complaint,ECF No.25& 30.JudgeHoppefound thatIGnnetthad failedto state
a clmim fotwhich teliefcan be granted in thismatter,thatilisallegadon thathewasjointly
em ployed by Sotera and theFBIffwould notsalvage the deficienciesin lAisoriginalpleadingy''


                                              6
and thatlzis proposed am endm ents to the Com plaintwould be futile.ECF N o.35,at21 &

23.Accordingly,JudgeHopperecommended thatSotera'smoéon to disnaissbegranted and
thatIonnett'sremainingmodonsbedenied.Ionnettftledhisobjectionstothesefm
                                                                      'dingson
August5,2019.ECF N o.37.

       ThecouztwillftzstaddzessSoteza'sm odon to disrniss.ECF N o.2.A m otion to dism iss

underFederal Rule of Civil Procedure129$(1)challenges             court's sub'
                                                                             )ect m atter

juriscliction.Absentsubjectmatterjurisdiction,acouttmustdismisstheacdon.Evansv.B.F.
Perldns Co. a Div.ofStandex lnt'lCo .,166 F.3d 642,653 (4th Cit.1999).W hether a
plnintiff has standing to bring a cause of acéon Tfis generally associated with Civil

ProcedureRule129$(1)pettaining to subjectmattetjurisdiction.''CGM,LLC v.Bellsouth
Telecomms.,lnc.,664 F.3d 46,52 (4th Cir.2011).ffThatisbecauseTArticle1IIgivesfederal
courtsjudsdicéon onlyovercasesand controversiesy'and standingis<anintegralcomponent
ofthecaseorconttoversyrequirement'''Id.(quo% gMillerv.Btown,462F.3d312,316(4t11
Cir.2006)).W hen a defendant raises substanéve challenges to a cotut's jutisdicdon
underRule124$(1),thecourtneednotassumethetruf.
                                             hofacomplaint'sallegationsandmay
considerfactsoutside the complaintto detet-mine ifitcan ptoperly exezcise subjectmatter
jutisdiction.Kernsv.Urlited States,585 F.3d 187,192 (4th Cir.2009).Atalltimes,ffgtjhe
plaindffhasthebutden ofptovingthatsubjectmattetjutisdicdon exists.''Evans,166F.3d at
647.

       Meanwhile,Rule12q$(6)oftheFederalRulesofCivilProcedtueperrnitsapartyto
m ove fordisrnissalofa com plaintforfailure to state acllim upon wlaich reliefcan be

granted.TosurviveamodontodisnnissunderRule12q$(6),theplaindffmustplead
suffkientfactsTfto raise arightto reliefabove the speculaéve level''and ffstate aclnim to

reliefthatisplausibleonitsface.''BellAtl.Co .v.Twombl,550U.S.544,555,570(2007).
A plaintiffestablishesfffacialplausibilitf'bypleadingfffacttzalcontentthatallowsthecoutt
to dtaw thereasonableinference thatthe defendantisliable forthernisconductalleged.''

Ashczoftv.I bal,556U.S.662,678(2009).lnrulingona129$(6)motion,thecourtmust
acceptallwell-pleaded allegationsin thecom plaintastt'ueand dtaw allteasonable factual

inferencesin thelightm ostfavorable to theplainéff.Ibarrav.United States,120 F.3d 472,

474 (4th Cir.1997).However,f'gtjhreadbaterecitalsoftheelementsofacauseofacdon,
supportedbymereconclusorystatements,do notsuffice.''Lqbg-l,556U.S.at6789seeW ag

MoreDo s LLC v.Cozart,680F.3d359,365 (4th Cir.2012)(holdingthecourtTtneed not
acceptlegalconclusionscouched asfactsorunwarranted inferences,unreasonable

conclusions,orarguments'')(internalquotaéon marksomitted).
                                             A.

       IG nnett asserts two cbim s         religious disctim inadon. G enerally, to state a

disctimination cbim underTitleVII,aplaintiffmustshow <f(1)m embership in aprotected
class;(2) satisfactory job perfo- ance;(3)adverseemploymentaction;and (4)diffetent
treatm entfrom sim ilarly situated em ployees outside the protected class.''Colem an v.M d.

Court of A eals, 626 F.3d 187, 190 (4th Cit. 2010).W hile lonnett has not alleged
m em berslzip in any particular protected religiousclass,tbisdisttictapplies a m odified testin

cases in which a plnintiffalleges discrim inadon because he did not share his em ployer's or

superdsot'steligiousbeliefs.Scottv.M ontgom ery Cty.Sch.Bd.,963 F.Supp.2d 544,553-




                                               8
54 (W.D.Va.2013)(collecdng cases).ltwasthrough thislensthatJudgeHoppeexannined
Iiinnett'sclnim s;the couttwilldo likewise.

         Judge Hoppe, after exqmining all allegations in the Complaint, recommended
dismissing ln0t.h CountOne and CountTwo because IG nnetthasnotplausibly alleged hew as

discriminatedagainstffbecauseofadiscHminatorymotivebasedupon ghislfailutetoholdoz
follow hgisqemployer'sreligiousbeliefs.''Scott,963F.Supp.2d at553-56.Iiinnettallegedin
theCom plaintthatW illem sw asffveryreligious,''and thataftezIfinnettdiscussed hishusband,

W illem saw ltwardly stopped talking,and thereafterwould periodically ask him aboutachurch

in hishom etown thathosted abluegrassconcert.ECF N o.1-2,at6 & 10.lG nnettstatesthat

thism ade lnim frvery uncom fortable in hiswork environm ent''ld.at6.lo nnettalso asserts

thatW illem s dictated an em ailto Iiinnettsentby M ike D illon,falsely accusing Io nnettof

having m ade unauthorized m odifications to com puter software.zLdaat8.Finally,he alleges

thatLouch terminated hisem ploym entatW illem s'requestand thatW illem soffered Louch a

resllme ofa chuzch memberto considerin ftlling ltinnett'sold position.Id.at7-8.Judge
H oppe,aftez observing thatIo nnett's allegation that he w as fued because his sexuality was

incom patible with W illem s'religiousbeliefsisnotendtled to a ptesum pdon ofttuth,found

thatIo nnettfailed to allegefactssupporéngareasonableinferencethatthepeopleresponsible

foz lnis term ination were m otivated by religious bias.See M cclea -Evans v.M d.D e 't of

Trans . St. H .Adnnin.,780 F.3d 582, 586 rfHere, although Coleman's compbint




2Kinnettprovidesno factssupporting thisallegaéon,norany detat
                                                            '
                                                            lsasto how heknowstllisorwhy he believesitto be
tn le.

                                                    9
conclusozily alleges that ghej was tezminated based on lais race,it does notassezt facts
establishingtheplausibilityofthatallegation.').Thecotzrtagrees.
       The fstst major defectin Iinnett's pleadings is that allallegadons are directed at
W illem s,an FBIem ployee,whileIu nnettwasem ployed bySotera.ECF N o.1-2,at5-6.Thus,

 Ioinnetthasfailed to plead a discrim inatory m oéve on thepartofllisffem ployery''Sotera.See

 Butletv.DtiveAuto.Indus.ofAm.,lnc.,793F.3d 404,408 (4th Cit.2015)(fAn entitycan
 be held liablein a Title VI1 action only ifitisan temployer'ofthe complainant.').W lnile
 K innettarguesthatthe FBI's controlofllisw ork petm its the courtto vicadously attdbute

'W illem s'alleged m odves to Soteza, fTgtlhe factthattwo endtiesexercised controlover one

 em ployee does not necesslrily render one com pany liable for the acts of the other's

 em ployees.''ECF N o.35,at 11.See Lee v.M attis,Civ.Act.N o.PX 17-2836,2018 W L

 3439261,at*35 (13.Md.July 17,2018) (collece g casesfor the proposition that fjoint
 employer liability doesnotby itselfimplicate vicariousliabilitf'and <(a finding thattwo
 companiesare an employee'sjointemployers'only affects each employer'sliability to the
 employee fortheirown acéons,notfor each other's actions7) (internalquotation marks
 ornitted).AIIthe same,even asslpming thatW illem s'actionscould be attdbuted to Sotera,
 Io nnett'sallegationsdo notriseabovem ezespeculation thatW illem s'behaviorw asm otivated

 by llis religious beliefs.Ifinnettalleges that a very religious supelvisor paused awltwardly

 duting a conversation thatrevealed IG nnett's hom osexuality and m ade severalcom m ents

 aboutlnischutchto Ionnettafterward.AsJudgeHoppefound,whilethisbehavioriscertainly
 consistentwitlareligiousbias,itisinsufficientto petm itthecom tto infetsuch bias.
      TheCom plaintallegestwo sepazateclnim sofreligiousdiscrim inaéon:disparateim pact

and hostileenvironment.Undezadisparateimpacttheory (CountOne),Ifinnettmustpoint
to someemploymentpracécethatisfffaciallyneutzalitagitsqtreatm entofdifferentgroupsbut
thatinfactfallgsjmoreharshlyononegroupthananotherandcannotbejustifiedbybusiness
necessity.''Abdus-shahidv.MaorofBalt.,674 F.App'x267,274 (4th Cir.2017).Ioinnett
never ffidentiûed a policy or practice that disproportionately burdened a protected group.''

ECF No.35,at13.(TAtbest,IonnettassertsthattheFBI'scontzolofhisprojectand the
m eansofcom pleéng itconstittztes an em ploym entptactice thathad a disparateim pactupon

h1
 'm .''Id.In support of this allegation,however,Iiinnettcites to a single incidentin wlzich

Baznesins% ctedlzim nottoworkwithlohn Haire,allegedlyinvioladonoffederalregulaéon,
without any allegaéon as to how this incident connects to W illem s'alleged bias.1d.at 8.

W ithout som e reglzlaz practice of an em ployer that goes beyond Tfm ere occurrence of

isolatedgp accidentalrj orsporadic discriminatory acts,Ionnettcannotstate aviable clqim .
Andreanav.Va.Beach CityPub.Schs.,No.2:17cv574,2018W L 2182297,at*15 (E.D.Va.
2018).
       Kinnettalso allegesthathewassubjected toahostileworkenvironment(CountTwo).
ECF N o.1-2,at10.f<A clnim fozahostilewozk envitonm entisa form ofdisparatettea% ent

where the em ployet'scliscrim inatory acdonsim properly altered fthe term s and conditions of

employm ent,even though theemployeeisnotdischarged,dem oted,otzeassigned.'''Jackson
v.Deen,959 F.Supp.2d 1346,1352 (S.D.Ga.2013)(quoting Hulse v.PddeRests.LLC,
367F.3d 1238,1245(111 Cir.2004)).To stateaclnim forahostilewotk envitonmentbased
on religious disczimination, Ionnett must plausibly allege that the treatment was: (1)
unwelcome;(2)based on religion;(3)sufficientlysevereorpervasivetoaltertheconditionsof
employmentandcreateanabusiveatmosphere;and(4)thatthereissomebasisforimposing
liabilityon theemployez.SeeE.E.O.C.v.SunbeltRentals,Inc.,521F.3d306,313 (4thCir.
2008)9Mustafav.lancu,313F.Supp.3d 684,695(E.D.Va.2018).
      The third oftheaboveelem ents,thata defendant'sconductbe Kfsevereand pervasive,''

ffhas130th asubjectiveandan objectivecomponent.''Hazzisv.ForkliftS s.Inc.,510U.S.17,
21-22(1993).Todetermineifaworkenvironmentwasobjectivelyhostile,thecourtmustlook
to the totality ofthe circum stances,including the ftequency ofthe discrim inatory conduct,its

severity, whether it is physically threatening oz hlzm iliating zather than a m ere offensive

utterance,whetheritunreasonably interfereswith work perform ance,and whatpsychological

hnrm resulted.SeeH arris,510 U .S.at 21-239Conner v.Schtader-Brid e ortlnt'l lnc.,227

F.3d 179,193 (4th Cir.2000).Tlnisstandard isaTfdemanding';one.Fara her,524 U.S.775,
788(1998).NooneisguaranteedTfrefinementandsophistication''inthei.
                                                                tinteractionsatwork.
Martin v.Merck & Co.,446 F.Supp.2d 615,628-29 (W .D.Va.2006).Rather,they are
protected only from ffharassing behavior that is so severe or pervasive as to rendeê the

workplaceobjectivelyhostileorabusive.''Hartsellv.Du 1exProds.Inc.,123 F.3d 766,773
(4th Cit.1997).Iunnett'spHncipalgrievance is thatW illemswould ffperioclically''ask 13im
abouta church in Ii nnett's hom etown thathosted a bluegtass concert.ECF N o.1-2,at 6.

ThatKinnettsubjectively found thisabusive doesnotsupportan objecdve conclusion that
thisbehaviorwasffsevereandpervasive.''AsJudgeHoppereasoned:
              qvinnett) does not identify any physically threatening or
              hlnm iliating conduct,nordoeshe state thatW illem s's com m ents
              interfered wit.h his w ork perform ance.lnstead,the isolated or
             scattered com m ents,M ustafa,313 F.Supp.3d at695,served only
             to m ake lo nnett fKuncom fortable in his work envitonm ent''
             because he perceived those com m ents as signaling W illem s's
             religious disapproval of llis sexual orientation. W illem s's
             com m entsw ere,atworst,rudeorinconsidetate,butcertainly not
             the type ofconductneeded to state a hostilew ork envitonm ent
             cllim .

W hile certain actionsW illem sallegedly took,such astheem ailsentby D illon butdictated by

W illem s and the placem entofIo nnetton a perform ance im provem entplan,would have a

greaterim pacton IG nnett's em ploym ent,butIoinnettdoes not allege any facts connecdng

them to eitherW illem s'religiousbeliefsorIfinnett'ssexualorientadon.ECF N o.1-2,at8-9.

W ithoutsom e plausible factazalconnection,these are sim ply workplace incidents.Finally,as

stated above,W illem swasneitheran em ployee noragentofSotera,and thusIiinnettfailsto

m eetthefourth elem entofa hostilewozk environm ent.

       ln his Objections to the Report and Recommendation,Ionnett reiterates the
allegations put forth in lnis Com plaint and argues that ffprevious actions taken by FB1

em ployees...show apattern and pzactice ofcreating ahostilew ork enviêonm entforcontract

em ployeesand violating 48 CFR 37.104 prohibition ofpersonalserdces conttactinp''ECF

N o.37,at3.ffcontractem ployees,''however,ate notaprotected classofpersonsunderTitle

V ll;that FBI em ployees allegedly had a f'pattezn and practice of czeating a hostjle work

environm ent':for contractem ployeesdoesnotzender lo nnett'sclnim sviable.See 42 U .S.C.

j2000e-2(a)qistingprotectedclassesunderTitleVI1).
       Addidonally, Ionnett states in his Objections that he complained to Jack Hess
(ExecutiveVicePresidentofNationallntelligenceatSotera)andLouch,butneitherinterceded
on bisbehalf,despite Louch'sassurance thatffshe had gotten nothing butpositive feedback
regarding gliinnett'sq performance.'' ECF N o. 37, at 3. Iiinnett states that, when he
com plained aboutthe Tfpezsonalserdcescontractsittzation''to H ess,li nnettffteared up and

needed to regain hiscom postue before condnuing,to explain theunlaw fulcondidonsofltis

em ploym enty''only to have hisconcernsdismissed offhandedly by H essproclnim ing <O h,the

FBIisa diffkultclient.'''Id.at4.D istdctcouztsgenezally do notconsidezevidence zaised in

objectionsto aReportandRecommendation thatcould havebeen,butwasnot,presented to
tl
 aemagisttatejudge.UnitedStatesv.Ve a,386F.Supp.2d 161,163(W .D.N.Y.2005).This
new O egation that Ii nnett com plained to an executive at Sotera, unm entioned in the

Com plaint,vaguely statesthatlG nnettcom plained regarding fTthe personalservicesconttact

sit-uaéon.'' W hether the com plaint loinnett m ade included a report of W illem s' alleged

discrim inatory conductisunclear.Thevaguenessofthisnew allegaéon preventsany plausible

inferencethatWillems'allegedbiasshouldbeattributedtoSotera.Neitherdotheseobjecéons
provide any connection between the FBI's em ploym ent practice as it zelated to contract

em ployees and W illem s'zeligious bias.Finally,no m atterwhatlG nnett'sreaction wasto llis

work environm entor to whom he com plained,a few ffisolated or scattered incidents''does

not am ount to conduct that is <rpervasive enough to state a claim for hostile work

environm ent''M ustafa,313 F.Supp.3d at695.Seealso H o ldnsv.Baltim ore Gasand Elec.

Co.,77F.3d745,753(4th Cir.1996)r<A handfulofcommentsspreadovermonthsisunlikely
to havesogteatan emotionalimpactasaconcenttated orincessantbarrage.').
       The cotutagreesw1:.
                         1'1Judge Hoppe- lGnnettfailsto articulate aclnim forreligious
discrim ination.CountsO ne and Two arethusD ISM ISSED .

                                            B.


                                            14
      ln CountThtee,lû nnettallegeshe wasdiscrim inated againstbased on his sex.A sa

preliminarymatter,thecourtagreeswithJudgeHoppethatthecontextofthiscasem akesit
clearthatIiinnet'trefersto hissexualorientation,ratherthan hisbiologicalsex.ECF N o.35,

at 18.The Fourth Circuithas held that ffTitle V II does not afford a cause of action for

discrinainadon based on sexualotientadon.''W ri htson v.Pizza Hutof Am .,99 F.3d 138,143

(4th Cir.1996).Fourth Citcuitlaw thusrequitesthecolzrtdismissthisclnim.Even ifsuch a
cause ofaction were provided,lo nnettfailsto state a disparate treatm entcllim underTitle

VIl because he has not alleged suffcient facts to show that he was discrim inated ar inst

because ofhissexualorientaéon.

      To establish causation forasex-cliscrim ination cleim undezTitleV1I,theplaindffm ust

show thathissex wasa<fm otivating factor':in thedecision to take adverse action againsthim .

42U.S.C.j2000e-2(m);seeN assar,570U.S.at360-61.Theonly factamlallegationsmadein
the Com plznt to establish that W illem s' actions weze m oévated by Ioinnett's sexual

odentadon w ere that W illem s was allegedly uncom fortable dudng a convetsaéon about

li nnett'shusband and thatW illem sTfperiodically':asked Io nnettabouta concerthosted by a

church.ECF No.1-2,at6.ludgeHoppefoundthatffloinnettfcanonlyspectzlate'thatWillems
w asm otivated byreligiousbiasagainstgaym en.''ECF N o.35,at19.

      Thecourtagrees.Io nnetthasallegedonly afew passing comm entsfzom W illem s,none

ofwllich explicitly state any biasagainstIoinnetton the basis of hom osexuality and are too

few and too vagtze to plausibly im ply such bias.Even if the court assum ed thatW illem s'

behaviorwasmotivated by relkiousbiasagainsthomosexuality,a1lofthe above discussed
weaknessesofItinnett'sCom plaintapply here w1t.1-
                                                1equalforce.W illem s'behaviororalleged
bias cannot be attributed to Sotera,cannotbe connected to a specifk pattern or pracéce's

disparateimpacton Ivinnett,and did notriseto thelevelofsevereand pew asive.CountThree

isD ISM ISSED .



       Finally,Ii nnettallegesthatSoteza retaliated againsthim in violation ofTitle VI1 for

having com plained aboutreligiousand sex-based discrim ination.To state a retaliation clmim

underTitleVII,aplaindffgenerallymustshow T<(1)engagementin aprotectedactivity;(2)
adverse employment acéon;and (3) a causallink between the ptotected activity and the
em ploym ent acdon.'' Colem an, 626 F.3d at 190.A plaintiff is also protected under this

provision when he com plnins ofacdons thatare Tfnotacttzally urllawfulunderTitle V II,''so

longasheplausiblyallegesTffanobjectivelyreasonablebeliefinlightofallthecircumstances
that a Title VI1 violation has happened or is in progress.'''Cf.Strothers,895 F.3d at327

(cliscussing the standard on stmamary judgment) (quoting Bo er-Liberto v.Fontainebleau
C-()zpm,786F.3d264,282 (4th Cir.2015)(en bancl).
.




       Sotera argued,and Judge Hoppe agreed,thatIonnettfailed to show a causallink
between hiscom plaintofdiscrinnination and histetmination.Thecourtagreesaswell.liinnett

states in the Complnintthat,after he com plained to Sotera,Sotera TTtook m aterially adverse

acdons against ' j,inclucling,butnotlimited to,issuing disciplinary warnings,such as
counseling and Perform ance Im provem ent Plans; thteats of tet-minadon; reprim ands by

supervisors;and tet-mination.''ECF N o.1-2,at13.IG nnettdoesnotallege any factsbeyond

the f<conclusory assertion''thathem ade form aland inform alcom plaintsto Sotera.Beyond a

vague asserdon that he discussed a fKconstzuctive clischarge attem pt''with Roy Plant, the


                                            16
Complaintdoesnotidentifyanycomplaintsaboutclass-baseddisczimination.AsludgeHoppe
States:

                ffgAlmbiguouscomplaintsthatdo notmaketheemployezaware
                ofalleged discrim inatorym isconductdo notconsétuteprotected
                activity.''Id.at*16 (quotadon mazksonaitted).Though lfinnett
                m ay have told PlantthatW illem sm ade false allegaéonsagninst
                lnim via D illon'sem ail,W illem sdid notlike liinnett,and Sotera
                em ployeeswere acdng in conttavenéon ofthe personalservices
                contract,theseaccusations,standing alone,w ould notputSoteta
                on nodce ofunlaw ftzlactivityunderTitleV1l.

ECF No.35,at20.Ifinnett'sobjecéonsto theReportandRecommendation allegeanother
com plaintm adeto H ess.A sstated above,how ever,the nature ofthiscom plaintand what

exactlyIvinnettreported istoo vague to sustain IG nnett'sclnim s.CountFotu is

D ISM ISSED .


                                              111.


          Itinnett'smotionsttwo motionsforleaveto amend and amotion foracouttruling
on lzisjointemploymentstatus)areaddtessedbelow.
                                              A.

          loinnettftled two m otionsrequesting perrnission to am end hisoriginalpleading.ECF

N os. 25 & 30.Specifkally,Io nnett alleges that he ftled a Freedom of Inform ation A ct

rfFOlA'') requestwith the OFCCP forinformadon concerning their investigadon oflnis
charge,buthe did notreceivezesponsivem aterialuntilafterl'
                                                         lisCom plaintwasfiledinA ugust

2018.Id.Though courtsareto frfreelygiveleave''to amend Tfwhen justiceso requites,''Fed.
R.Civ.P.15 (a)(2),motionsto amend may be derlied where ffthe amendmentwould be
prejudicialtotheopposingparty,therehasbeenbad fait.
                                                  h on thepartofthemovingparty,or
theamenHmentwould befutile,''Edwardsv.CityofGoldsboro,178 F.3d 231,242 (4th Cir.
1999).
      Iûnnett'sflrstproposed amendmentaEegesthatSotezaffdefrauded ghimjbymeansof
falseand defam atorysworn statem entsprovided to the O FCCP invesdgaton''ECF N o.30-2,

at72.Tostateacllim forcommon1aw fraudinVirginia,aplaintiffmustestablish:<(1)afalse
zepzesentation,(2)ofamatezialfact,(3)madeintentionallyand knowingly,(4)with intentto
rnislead,(5)reliancebythepartylnisled,and (6)resultingdamageto thepartymisled.''Winn
v.AledaConstr.Co.,277Va.304,308,315S.E.2d 193,195(1984).lGnnettidentxesaseries
ofallegedly false statem entsthatSoteraem ployeesm ade to OFCCP dtuing the invesdgation

ofhis discrim inaéon charge butdid notidenéfy any false statem ents thathe him selfrelied

upon to hisdettim ent.SeeECF N o.31-2,at14-15.Thushisflrstproposed am endm entfails

to state aclnim ofactazalfraud.

      Ivinett's second proposed am endm ent adds a paragraph to his hostile work

envizonmentcloim alleging thatTfgtjheFBIhad created ahostilework environm entincluding
threatsofphysicalviolence''and hewasTfintimidated from m aking com plaintsregarcling FB1

employee's gsic) unlawfulsupervision of gsotera'sj employees.''ECF No.31-2,at 15-16.
lo nnett'sproposed pleading doesnotofferm uch in thew ay ofdetailregarding these threats,

butdoescitegenerally to hisattached OFCCP chargein which he describesathreatfrom an

FB1employeeto fTbeatthesllitoutofgllgnz''overaschedlzling dispute.ECF No.1-3,at15-
16.Ioinnettdoesnot,how evez,allege any connection between thisthzeatand hisreligion or

sexualorientadon.Tlaiscom m entacttmllyseem sto havebeen m adebeforeIiinnetteverbegan




                                           18
wozkingwithW illem s,and logically could nothavebeen related to any ofli nnett'sallegaéons

ofdiscrim inaéon.

       In llis Objections,Ioinnettargtzes thathe did rely on the allegedly false statements
provided to OFCCP investkatozsin thathe ffrelied on the Defendantto provide truth
statem entsregarding hisem ploym entand tezminadon to the O FCCP inveségatorsacéng as

llis agent as requited by 1aw .77ECF N o.37,at 5.Ioinnett atgues that the false statem ents

provided negadvely influenced the itw eségaéon, and that his reliance on Tfthe process

m andated by1aw to protecthisrights':saésfiesthe elem entsofacom m on 1aw cloim ofacttzal

fraud.Id.Io nnettlnisconstruestheseelem ents- to stateacbim foractualfraud,Io nnettm ust

plead teliance by the individualwho was nlisled.Acm alfraud requires a lo nnett plead an

intenéonal, false representation, and that the party that was rnisled reEed on tlaat

representation.W inn,277 Va.at308,at315 S.E.2d at195.A generalrehance on othersto tell

thetruth willnotsuffk e.

       Ii nnett'sm otionsto am end are D EN IED .

                                            B.

       Finally,JudgeHoppe found thatIunnett'smotion requeséng thatffthe Courtrule on
thePlaindff'sclnim ofJointEmploymentstat'uswith (Sotezaqand the (FBIIin violation of48
CFR 37.104,77ECF N o.28,should be denied.A fter obserdng thatthe m otion,while not

recognized by theFedetalRulesofCivilPzocedtzre,could be construed asaM otion to Am end

to add allegatbnsrelated toIinnett'sjointemploym entstam s,JudgeHoppefoundthatsuch
an qmendmentwould be futile.TheFotutlaCircuithasheld thatthejointemployerdoctrine
can be applied to cllim s under Title VlI.Butler,793 F.3d at408-10.The purpose ofthe


                                            19
doctzineisto ffpzeventgthosewhoeffectivelyemployaworkezfzom evadingliabilitybylniding
behind another entity,such asa staffing agencp''1d.The doctrineisinapplicable to the facts

athand,however.Even iftheFBIand SoterawereIGnnett'sjointemployers,neithercould
beheldliableunderTitleVII,forasJudgeHoppereasoned:
              Ifinnett's factualallegadons,accepted as trlle,do notsupporta
              teasonableinferencethathe suffered som e adverse em ploym ent
              acéon because of his sex,sexualorientadon,non-conform ance
              to a superdsor'szeligiousscruples,orpatticipation in protected
              activity.I-lis hostile wotk envitonm ent clsim fails because the
              facts alleged do not show he was subjected to ffseveze and
              Pervasive'' harassm ent, hum iliation, or intim idaéon. Io nnett's
              fçJ
                'ointem ploym ent''statuscannotcure thosedefects.

ECF No.35,at23.JudgeHopperecommended thatlGnnett'sm oéon bedenied.
       lnltisObjecdonstotheReportandRecommendation,IGnnettcitestoStaubv.Proctor
Hos ital,562U.S.411(2011),which dealswiththeffcat'spaw theoly''inthecontextofthe
Uniformed Services Employment and ReemploymentAct (fTUSERRAA).The USERRA,
wllich the Courtreferred to as Tfvery sim ilar to Title V 1I,''provides thata person who is a

m em ber ofor hasan obligation to perform servicein a unifozm ed serdce cannotbe denied

em ploym entorbe cliscrim inated againstin their em ploym enton accountoftheirobligadon.

J-d.aat416.The plaindffin Staub w as a m em berof the U nited States At'my Reserve,w hich
required him to attend drilloneweekend petm onth and train fulltim e fortwo to threew eeks

ayear.1d.at413.Theplaindffbroughtsuitagainsthisem ployerforllisterm ination.1d.at415.

Theterm inadon resulted from acom plaintm ade by theplainéff'sim m ediatesuperdsor,who

had shown hostility towazds the plaintiff's service due to the work he nnissed to reportfor

duty,to thehead ofhum an resources.Ldxat414.The com plaintwasunzelated to theplainéff's

                                             20
m ilitary dudes,and the head ofhum an resoutcesdid notshare the superdsor'sresentm ents.

ldz.Ioinnettdrawsattention to theCotzrt'srulingthat,though thedecision to flrethepllindff
was notm ade by a biased individual,itwasm ade on the basis ofa com plaintm oévated by

bias.Ldaat422-23.Thecat'spaw theory,petm iténg theplainéffto hold hisemployerliable

fozthe anim us of a supervisot who was notcharged with m aldng the ultim ate em ploym ent

decision,thusapplied.Id.

       Even assurning the ffcat's paw''theory could be applied to a Title VII acdon,and

assunningsuchatheoryisrelevantinthedeternainadonofIfinnett'saEegedjointemployment
status,itisinapplicable to the factsathand.As Staub establishes,to hold an em ployerliable

underthistheory,the eatlieragentm ustbem odvated by biasto take som e action to influence

the ultim ate decisionm aker,intending to bring aboutthe adverse em ploym entaction.Staub,

562 U .S.at 419.lW nnet't has not alleged these facts.Io nnett's com plaint alleges only an

awkward interaction with W illem s,laterdifficuléesin thedevelopm entoftheBO SU H elpdesk

project,conflictswith otheremployeesthatappearto beunrelated to IGnnett'sdifikulùes
with W illem s,and histernnination byLouch,allegedlyatW illem s'request.Even assum ingthat

W illem sdid requestIo nnettbete= inated,lfinnetthasnotpled sufhcientfactsto show that

thisrequestw asm oévated by discrim inatory anim us.A sdiscussed above,the few factspled

regarcling IG nnett and W illem s'flrst convetsaéon about Ifinnett's husband and W illem s'

church and W illem s' later rem arks regarding the chutch are not suffk ient to infer

discrim inatory anim us,or thatsuch an anim us m otivated W illem s to bring aboutlo nnett's

tet-m ination.




                                            21
      The reasoning aréctzlated in Staub v.Proctorisinapplicable to tllis m atter.Io nnett's

m otion isDE N IED .

                                           W .

      Forthe zeasonsexplained above,the courtD E N IE S Io nnett's m otions,ECF N os.

25,26,& 30;OVERRULES lonnett'sObjections,ECF No.37;ADOPTSin itsentirety
Judge Hoppe'sReportand Recommendadon,ECF No.35;and GRANTS Soteta'smodon
to disrniss,ECF N o.2.

      ltisso O RD ERE D .

                                         Entered: ö lKWV -
                                     f+f         *'             *      K -tZr#
                                                                             -    1 a.
                                                                                . r,


                                         M ich    F.U rbanski
                                         Clj fUnitedStatesDisttictludge




                                            22
